Citation Nr: 0328545	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  03-13 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether a December 1977 decision of the Board of Veterans' 
Appeals denying service connection for a low back disorder 
should be revised or reversed on the grounds of clear and 
unmistakable error.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active service from November 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the moving party 
alleging clear and unmistakable error (CUE) in the Board's 
December 1977 decision denying service connection for a 
low back disorder.  

In a statement dated in July 2002, the veteran indicated he 
also wants to reopen the previously denied claim for service 
connection for a low back disorder on the basis of new and 
material evidence.  And to support his petition to reopen 
this claim, he has provided a lay statement and medical 
evidence.  Unfortunately, though, this additional issue is 
not presently before the Board since the RO has not yet 
adjudicated this additional claim, much less denied it and 
the veteran perfected a timely appeal to the Board.  
38 C.F.R. § 20.200 (2003).  So it is referred to the RO for 
appropriate development and consideration.

The current appeal only concerns whether the Board committed 
CUE in its December 1977 decision.


FINDING OF FACT

The December 1977 Board decision denying service connection 
for a low back disorder was consistent with and supported by 
the evidence then of record and correctly applied the 
existing statutory and regulatory provisions; the decision 
was not fatally flawed or undebatably erroneous.


CONCLUSION OF LAW

The December 1977 Board decision did not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).
 
The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The VCAA does not apply to certain types of cases, including 
those involving claims of CUE in prior Board decisions.  In a 
claim for CUE, the adjudicator is required to consider the 
case on the basis of the law and evidence that were in 
existence at a time in the past.  So further development of 
the evidence now could not change the prior decision, which 
must be based upon the evidence then of record.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  See also 
38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2003).


Legal Criteria

Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  In implementing 38 
U.S.C.A. § 7111, the U.S. Congress intended that VA follow 
the established case law defining CUE found primarily in the 
precedent decisions of the U.S. Court of Appeals for Veterans 
Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  See Russell 
v. Principi, 3 Vet. App. 310 (1992) and Fugo v. Brown, 6 
Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when the decision in question 
was made.  38 C.F.R. § 20.1403(b)(1).  And to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision), VA's failure to 
fulfill the duty to assist, and evaluation of evidence (a 
mere disagreement as to how the facts were weighed or 
evaluated).  38 C.F.R. § 20.1403(d).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e).

Under the applicable criteria in effect in 1977, service 
connection could be granted for a disability resulting from 
personal injury suffered or disease incurred or aggravated 
during wartime service.  38 U.S.C. § 310 (now 38 U.S.C. 
§ 1110).


Analysis

Evidence that was available when the Board issued its 
December 1977 decision included the veteran's service medical 
records (SMRs).  He also had been hospitalized at a VA 
medical facility in October 1974, but the report of that 
inpatient admission was not actually of record; it was not 
obtained until later.  A logical argument can be made, 
nonetheless, that this evidence was at least 
"constructively" on file.  But see, e.g., Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (indicating this notion of 
constructive notice of additional evidence, when not actually 
of record, only applies to cases issued on or after the date 
of the Bell decision in 1992).  So from a purely legal 
standpoint, the holding in the Bell case does not apply to 
the situation at hand since the Board's decision at issue 
was rendered several years earlier, in 1977.  However, that 
notwithstanding, the Board will indeed consider this notion 
of constructive notice when deciding this case because, even 
when considered, it does not affect the outcome.

Also of record in December 1977 was a report of another VA 
hospitalization from March to April 1975, statements from Dr. 
E. L. Hazelton dated in June 1975 and January 1977, and the 
veteran's substantive appeal to the Board 
(VA Form 1-9), received in September 1977.

In its December 1977 decision, the Board determined this 
evidence was insufficient to show the veteran had incurred a 
low back injury in service resulting in the lumbosacral 
spondylolysis and spondylolisthesis found several years after 
service.  

The service medical records, including a report of an 
examination in October 1970 for separation from the military, 
were negative for complaints, findings or treatment of any 
low back injuries or defects.

The veteran was treated about 4 years after service for 
spondylolisthesis during his VA hospitalization in October 
1974.  And when admitted for the VA hospitalization in March 
1975, he reported having fallen on his back about five years 
earlier (which, if true, was while he was on active duty in 
the military).  Subsequently, he developed low back pain 
associated with posterior thigh pain, as well as pain in his 
thighs and feet.  At surgery, findings included spondylolysis 
at L5-S1 and spondylolisthesis at L5-S1.  But his treating VA 
clinicians did not comment on the etiology of his then 
current low back disorder, including insofar as whether it 
was a residual of his alleged low back injury in service.  So 
even assuming he in fact had injured his low back in service, 
as alleged, and had a low back disorder as of 1974, there 
still was no medical opinion from his treating VA physicians 
indicating his current low back disability was related to the 
injury in service.  And that, just as now, was a fundamental 
requirement for granting service connection.

The statements from Dr. Hazelton were cumulatively to the 
effect that the veteran had been receiving care, 
intermittently, from February 1969 through January 1975.  
When the veteran was first seen, he complained of lumbar pain 
and pain of both lower extremities.  He stated that he 
suffered from this abnormal symptomatology since having 
fallen, aboard ship, while serving in the Navy.  But while 
relating the veteran's history describing low back pain of 
service onset, Dr. Hazelton did not, in turn, provide his 
personal opinion about the etiology of any organic low back 
disorder then present.  In other words, he merely recorded 
what the veteran told him had occurred in service and since, 
in compiling the relevant medical history.  That, however, 
was not tantamount to Dr. Hazelton actually endorsing the 
history as his own personal opinion.

Also in his substantive appeal, the veteran related that he 
had injured his back, aboard ship, while on his way to 
relieve the watch.  He remarked that the sea was rough and 
the deck was wet at the time.  He stated that he lost his 
balance, crashing into a hatch with his knees and hitting his 
back at the same time.  He indicated that he reported for 
sick call the next day and was given two pills for the pain 
in his back and legs.  He went on to note that he had 
experienced chronic low back problems since the injury aboard 
ship.

While the veteran was competent to recount the circumstances 
surrounding his low back injury in service, and even the 
symptoms that he had experienced in the aftermath of that 
incident until the time of the Board's decision in December 
1977, he did not (and still does not) have the necessary 
medical training and/or expertise to actually link his then 
current low back disability to said injury in service.  
Rather, a professional medical opinion was needed to meet 
this evidentiary burden of proof.  And for the reasons 
mentioned above, there simply was none of record as of the 
time of the Board's decision in December 1977.  
Absent said opinion, service connection simply could not be 
granted.

In sum, the available medical evidence before the Board in 
December 1977 first demonstrated the presence of a low back 
disorder in October 1974, some 4 years after the veteran had 
completed active service.  And despite his complaints of 
chronic low back symptoms dating back to the injury in 
service, there still was no competent medical evidence 
linking his low back disorder to that purported injury in 
service.  Neither was there a competent medical opinion 
linking the low back symptoms, even assuming he had 
experienced them since service as alleged, to his injury in 
service.  Again, this was a fundamental requirement for 
granting service connection; mere allegations, alone, did not 
suffice.

So all things considered, the Board's December 1977 decision 
denying service connection for a low back disorder was a 
reasonable exercise of rating judgment.  The Board correctly 
applied the legal authority as it then existed; the Board's 
decision was not fatally flawed or undebatably erroneous.

The basis of the veteran's claim of CUE in the Board's 
December 1977 decision essentially amounts to his own 
personal belief of what, in his mind, the Board should have 
concluded.  He says the Board should have given more credence 
to certain pieces of evidence, at the expense of others.  He 
also believes the Board should have ordered further 
development of his claim.  But all of these allegations are 
nothing more than a mere disagreement with how the Board 
weighed the evidence and, at best, a failure in the duty to 
assist.  None of this, however, is grounds for finding CUE in 
that decision.

The veteran also contends the Board's finding that his 
lumbosacral spondylolysis was a congenital defect was CUE.  
And as proof of this, he cites medical evidence that he 
recently submitted during 2003-which, he claims, contradicts 
the Board's finding.  The Board does not dispute that this 
evidence-consisting of an excerpt from a medical text on 
orthopedic medicine and a statement from the veteran's 
treating physician-indicates that lumbosacral spondylolysis 
may be an acquired, rather than congenital, condition.  The 
Board also readily acknowledges that acquired spondylolysis 
may be attributable to trauma.  But more importantly 
bear in mind that this medical excerpt and physician's 
statement are new evidence, submitted long after the fact.  
Under governing criteria, no new evidence will be considered 
in connection with the disposition of a motion for revision 
of a Board decision based on CUE.  38 C.F.R. § 20.1405(b).  
Stated somewhat differently and in more simplistic terms, the 
veteran cannot use medical and other evidence only very 
recently obtained to show the Board's decision issued many 
years ago, in 1977, was the product of CUE because the Board 
did not have the benefit of this additional evidence when it 
decided the claim in 1977.  Hindsight, of course, is 20/20, 
but that in and of itself does not amount to CUE.

Also implicit in the veteran's assertion of CUE in the 
Board's finding-that his lumbosacral spondylolysis is 
congenital in nature-is that the Board reached that finding 
in apparent disregard of medical evidence to the contrary.  
So in effect, he claims the Board impermissibly relied on its 
own unsubstantiated medical conclusion, and that a medical 
member of a Board panel may not interject his or her opinion 
as evidence.  (Note:  the December 1977 Board decision was 
signed by a three-member panel, composed of two attorneys and 
a physician).

Remember, though, that only the law extant at the time of a 
decision in question may be considered in determining whether 
the Board committed CUE.  The Board's December 1977 decision 
was rendered prior to the effective date of the law which 
provides for judicial review of Board decisions.  Public Law 
No. 100-687, § 301(a) (November 18, 1988), 102 Stat. 4113.  
Thus, no Court precedent was applicable to the December 1977 
Board decision.  And while the Board members who considered 
the veteran's appeal in 1977 included a physician who 
reviewed the evidence then of record and signed the decision, 
it was not until March 1991 that the Court issued its 
decision which held that Board panels could consider only 
independent medical evidence to support their findings and 
could not rely on their own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Besides alleging CUE in the Board's finding that his low back 
disorder was congenital in nature, the veteran also perceives 
a failure of the Board to fully develop the evidence.  He 
argues that VA failed to obtain a complete report of 
his separation physical examination, pointing out that the 
report of his military entrance physical examination 
contained both a record of medical history and record of 
examination findings, whereas the report of his separation 
examination only contained the record of examination 
findings.  He further argues that VA should have been more 
diligent in obtaining additional medical records from 
Dr. E. L. Hazelton about the veteran's low back disorder 
during the years immediately after service.

With respect to his service medical records, the Board notes 
that the National Personnel Records Center (NPRC), a military 
records repository located in St. Louis, Missouri, informed 
VA in a memorandum dated in May 1975 that it had furnished 
the veteran's entrance and separation physical examination 
reports, as well as all of his other service medical records.  
So according to the NPRC, no additional records were 
forthcoming.  And as for additional records from 
Dr. Hazelton, a review of the claims file shows the RO sent a 
letter to the veteran on August 26, 1976, advising him of 
three unsuccessful attempts to obtain additional evidence 
from this physician.  And while the letters documenting the 
RO's three reported attempts to contact that physician are 
not included in the claims file, the Court has held that a 
presumption of administrative regularity supports the 
official acts of public officers and in the absence of clear 
evidence to the contrary, it should be presumed that they 
have properly discharged their official duties.  Gold v. 
Brown, 7 Vet. App. 315, 319 (1995).  Here, the record 
provides no clear evidence to the contrary in rebuttal of the 
presumption of administrative regularity.  



In any event, as already explained, the veteran's allegations 
of CUE concerning the measures taken by VA to obtain his 
service medical records, as well as additional medical 
records from Dr. Hazelton (or, rather, VA's failure to do 
this), amount, in essence, to allegations that VA failed in 
its duty to assist in the development of evidence.  However, 
VA's alleged failure to fulfill the duty to assist has been 
specifically precluded as a basis for CUE by 38 C.F.R. 
§ 20.1403(d)(2).  

Since the veteran has not cited any reason to overturn the 
Board's December 1977 decision on the grounds of CUE, his 
motion must be denied.


ORDER

The motion to revise or reverse the December 1977 decision of 
the Board denying service connection for a low back disorder 
on the grounds of CUE is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



